DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, as amended, the prior-art does not teach a rotor comprising: a rotor core rotatable about a central axis; a plurality of magnets radially outside of the rotor core and along a circumferential direction; a holder including a support portion that supports the rotor core and the magnets from a first side of the rotor in an axial direction; and a rotor cover including a cylindrical portion that surrounds the rotor core, the magnets, and the holder from an outside in a radial direction and that opens toward the first side; wherein the rotor cover includes a bottom portion that supports the rotor core from a second side of the rotor in the axial direction; a radially outer edge portion of the support portion includes: a-first portions; and a-second portions adjacent to the first portions in the circumferential direction; axial end portions of the second portions are positioned toward the first side relative to axial end portions of the first portions; an axial end portion of the cylindrical portion includes a-first bent portions that are bent radially inward and support the first portions from the first side; and the first bent portions are hooked onto two opposing sides of the second portions in the circumferential direction.
Claims 2-8 are allowable for their dependency on claim 1.
in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/THOMAS TRUONG/Primary Examiner, Art Unit 2834